EXHIBIT 10.16


The CORPORATEplan for RetirementSM 
EXECUTIVE PLAN






Adoption Agreement








IMPORTANT NOTE


This document has not been approved by the Department of Labor, the Internal
Revenue) Service or any other governmental entity. An Employer must determine
whether the plan is subject to the Federal securities laws and the securities
laws of the various states. An Employer may not rely on this document to ensure
any particular tax consequences or to ensure that the Plan is "unfunded and
maintained primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees" under the Employee
Retirement Income Security Act with respect to the Employer's particular
situation. Fidelity Management Trust Company, its affiliates and employees
cannot and do not provide legal or tax advice or opinions in connection with
this document. This document does not constitute legal or tax advice or opinions
and is not intended or written to be used, and it cannot be used by any
taxpayer, for the purposes of avoiding penalties that may be imposed on the
taxpayer. This document must be reviewed by the Employer's attorney prior to
adoption.




















































Plan Number: 44315                                         ECM NQ 2007 AA    
(07/2007)                                                     12/4/2012
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.16


ADOPTION AGREEMENT ARTICLE l






1.01    PLAN INFORMATION


(a)
        Name of Plan:



This is the Chicago Board Options Exchange Deferred Compensation Plan for
Officers (the "Plan").


























































































Plan Number: 44315                                         ECM NQ 2007 AA    
(07/2007)                                                     12/4/2012
Page 1
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.16


AMENDMENT EXECUTION PAGE
(Fidelity's Copy)






Plan Name:     Chicago Board Options Exchange Deferred Compensation Plan for
Officers (the “Plan”)             
Employer:     Chicago Board Options Exchange, Inc.                         


(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or
makes a new election(s) in this Adoption Agreement. Attach the amended page(s)
of the Adoption Agreement to
these execution pages.)


The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:
Section Amended
Effective Date
Attachment B
01/01/2012
 
 
 
 
 
 



IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.


Employer:    Chicago Board Options Exchange, Inc.    


By:        /s/ Deborah Woods                    


Title:        Vice President, Human Resources            


Date:        12/5/2012                    














































Plan Number: 44315                                         ECM NQ 2007 AA    
(07/2007)                                                     12/4/2012
Page 2
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.16


AMENDMENT EXECUTION PAGE
(Employer's Copy)






Plan Name:     Chicago Board Options Exchange Deferred Compensation Plan for
Officers (the “Plan”)             
Employer:     Chicago Board Options Exchange, Inc.                         


(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or
makes a new election(s) in this Adoption Agreement. Attach the amended page(s)
of the Adoption Agreement to
these execution pages.)


The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:
Section Amended
Effective Date
Attachment B
01/01/2012
 
 
 
 
 
 



IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.


Employer:    Chicago Board Options Exchange, Inc.    


By:        /s/ Deborah Woods                        


Title:        Vice President, Human Resources            


Date:        12/5/2012                    














































Plan Number: 44315                                         ECM NQ 2007 AA    
(07/2007)                                                     12/4/2012
Page 3
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.16


ATTACHMENT B


Re: SUPERSEDING PROVISIONS
for




Plan Name:    Chicago Board Options Exchange Deferred Compensation Plan for
Officers (the “Plan”)    






(a) Superseding Provision(s) - The following prov1s1ons supersede other
provisions of this Adoption Agreement and/or the Basic Plan Document as
described below:


1.    Notwithstanding anything to the contrary in Section 1.04, for purposes of
determining Deferral
Contributions under the Plan, Compensation shall include only base compensation
and bonuses.


Compensation shall specifically exclude amounts contributed by the Employer
under the Senior Executive
Cafeteria Plan.


2.    Notwithstanding anything to the contrary in Sections 1.05(a)(l) and
1.05(a)(2), Deferral Contributions shall be in whole and fractional percentages
as designated by a Participant in his or her election form.


3.    Notwithstanding anything to the contrary in Article 4.01, an election to
defer Compensation shall continue in effect for Compensation relating to all
services performed in succeeding calendar years until
modified or revoked by the Participant with a subsequent election form pursuant
to Article 4.


4.    If elected by the Participant on his or her initial election form,
distribution of a Participant's entire interest in the Plan shall be made after
the date of consummation of a Change in Control in accordance with
Sections l.07(a)(l )(G) and l.07(c)(l); provided, however, that a Change in
Control shall not include:


(a)        any change in form of organization of the Employer from a non-stock
entity to a stock
corporation, or


(b)        any public offering of the Employer's shares of stock after it
becomes a stock
corporation.


If the Participant fails to make an election, a Change in Control distribution
shall not be made to the
Participant.




5.    Article 7.02 shall be replaced in its entirety with the following:




7.02. Death. If provided by the Employer in Section l .08(e)(2), the Account of
a Participant or
former Participant who dies before the distribution of his entire Account will
be 100% vested,
provided that at the time of his death he is earning Years of Service.


Each Participant from time to time, pursuant to a beneficiary designation form
furnished by the
Employer, may designate any legal or natural person or persons (who may be
designated






Plan Number: 44315                                         ECM NQ 2007 AA    
(07/2007)                                                     12/4/2012
Page 4
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.16


contingently or successively) to whom his or her Plan interest is to be paid if
he or she dies
before receiving the entire balance thereof. A beneficiary designation shall be
effective only
when the executed beneficiary form is delivered to the Employer in writing or by
other method
prescribed by the Employer while the Participant is alive and will cancel all
beneficiary
designation forms delivered earlier. If a deceased Participant fails to
designate a beneficiary
prior to his or her death, or if all designated beneficiaries predecease the
Participant, his or her
interest in the Plan shall be paid to his or her surviving spouse, or if none,
to his or her lawful
descendants, per stirpes, or if none survive him or her, to the legally
appointed representatives of
his or her estate, or if none are appointed within six months after the date of
his or her death, to
his or her heirs at law under the laws of descent and distribution of the state
in which the
Participant is domiciled at the date of death.




6.    8.0l(e) Notwithstanding anything herein to the contrary, with respect to
any Specified
Employee, if the applicable payment trigger is Separation from Service, then
payment shall not
commence before the date that is six months after the date of Separation from
Service (or, if earlier, the
date of death or Disability of the Specified Employee, pursuant to Section 7.02
and 7.07). Payments to
which a Specified Employee would otherwise be entitled during the first six
months following the date
of Separation from Service are delayed by six months.




































































Plan Number: 44315                                         ECM NQ 2007 AA    
(07/2007)                                                     12/4/2012
Page 5
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.16


The CORPORATEplan for RetirementSM 
EXECUTIVE PLAN






Adoption Agreement








IMPORTANT NOTE


This document has not been approved by the Department of Labor, the Internal
Revenue) Service or any other governmental entity. An Employer must determine
whether the plan is subject to the Federal securities laws and the securities
laws of the various states. An Employer may not rely on this document to ensure
any particular tax consequences or to ensure that the Plan is "unfunded and
maintained primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees" under the Employee
Retirement Income Security Act with respect to the Employer's particular
situation. Fidelity Management Trust Company, its affiliates and employees
cannot and do not provide legal or tax advice or opinions in connection with
this document. This document does not constitute legal or tax advice or opinions
and is not intended or written to be used, and it cannot be used by any
taxpayer, for the purposes of avoiding penalties that may be imposed on the
taxpayer. This document must be reviewed by the Employer's attorney prior to
adoption.




















































Plan Number: 44315                                         ECM NQ 2007 AA    
(07/2007)                                                      07/17/2015
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.16


ADOPTION AGREEMENT ARTICLE l






1.01    PLAN INFORMATION


(a)
        Name of Plan:



This is the Chicago Board Options Exchange Deferred Compensation Plan for
Officers (the "Plan").


1.05    CONTRIBUTION ON BEHALF OF EMPLOYEES


(a)
        Deferral Contributions (Complete all that apply):



(1) R
Deferral Contributions. Subject to any minimum or maximum deferral amount
provided below, the Employer shall make a Deferral Contribution in accordance
with, and subject to, Section 4.01 on behalf of each Participant who has an
executed salary reduction agreement in effect with the Employer for the
applicable calendar year (or portion of the applicable calendar year).

Deferral Contributions
Type of Compensation
Dollar Amount
% Amount
Min
Max
Min
Max
Base Compensation
 
 
0
50



(Note: With respect to each type of Compensation, list the minimum and maximum
dollar amounts or percentages as whole dollar amounts or whole number
percentages.)


(2) R
Deferral Contributions with respect to Bonus Compensation only. The

Employer requires Participants to enter into a special salary reduction
agreement to make Deferral Contributions with respect to one or more Bonuses,
subject to minimum and maximum deferral limitations, as provided in the table
below.


Deferral Contributions Type of Bonus
Treated As
Dollar Amount
% Amount
Performance Based
Non· Performance Based
Min
Max
Min
Max
Bonus Compensation
Yes
 
 
 
0
50



(Note: With respect to each type of Bonus, list the minimum and maximum dollar
amounts
or percentages as whole dollar amounts or whole number percentages. In the event
a bonus identified as a Performance-based Bonus above does not constitute a
Performance-based Bonus with respect to any Participant, such Bonus will be
treated as a Non-Performance-based Bonus with respect to such Participant.)




















Plan Number: 44315                                         ECM NQ 2007 AA    
(07/2007)                                                     07/17/2015
Page 1
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.16


AMENDMENT EXECUTION PAGE
(Fidelity's Copy)






Plan Name:     Chicago Board Options Exchange Deferred Compensation Plan for
Officers (the “Plan”)             


Employer:     Chicago Board Options Exchange, Inc.                         


(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)


The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:
Section Amended
Effective Date
1.05(a)(1)
8/1/2015
1.05(a)(2)
8/1/2015
 
 
 
 



IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.


Employer:    Chicago Board Options Exchange, Inc.    


By:        /s/ Deborah Woods                    


Title:        Vice President, Human Resources            


Date:        7/20/2015                    
















































Plan Number: 44315                                         ECM NQ 2007 AA    
(07/2007)                                                     07/17/2015
Page 2
© 2007 Fidelity Management & Research Company





--------------------------------------------------------------------------------

EXHIBIT 10.16


AMENDMENT EXECUTION PAGE
(Employer's Copy)






Plan Name:     Chicago Board Options Exchange Deferred Compensation Plan for
Officers (the “Plan”)            


Employer:     Chicago Board Options Exchange, Inc.                         


(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)


The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:
Section Amended
Effective Date
1.05(a)(1)
8/1/2015
1.05(a)(2)
8/1/2015
 
 
 
 



IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.


Employer:    Chicago Board Options Exchange, Inc.    


By:        /s/ Deborah Woods                    


Title:        Vice President, Human Resources            


Date:        7/20/2015                    
















































Plan Number: 44315                                         ECM NQ 2007 AA    
(07/2007)                                                     07/17/2015
Page 3
© 2007 Fidelity Management & Research Company



